Citation Nr: 1434873	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-15 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected low back disability.

2.  Entitlement to service connection for headaches, to include as secondary to service connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from October 1951 to September 1953.

This case came before the Board of Veterans' Appeals (Board) from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In a February 2014 decision, the Board granted service connection for radiculopathy and sciatica as secondary to his service-connected low back disability, denied service connection for polyneuropathy and peripheral neuropathy to include as secondary to the low back disability, denied an evaluation in excess of 40 percent for the low back disability prior to October 25, 2012, and granted a 60 percent evaluation for that disability from October 25, 2012.  The Board also reopened the Veteran's claim of entitlement to service connection for a cervical spine disability and remanded the merits of that issue for additional development.  The issue of entitlement to service connection for headaches was remanded as well, the Board determining that it was inextricably intertwined with the cervical spine issue because the record suggested that the claimed disabilities were related.  The remanded issues have been returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  A cervical spine disability was not manifest in service and is unrelated to service; arthritis of the cervical spine was not diagnosed within one year of discharge; a cervical spine disability is unrelated to a service-connected disease or injury.

2.  Headaches were not manifest in service and are unrelated to service; headaches are unrelated to a service-connected disease or injury.


CONCLUSIONS OF LAW

1.   A cervical spine disability was not incurred in or aggravated by service, and arthritis of the cervical spine may not be presumed to have been so incurred or aggravated; a cervical spine disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  Headaches were not incurred in or aggravated by service; headaches are not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

A letter dated in August 2006 discussed the evidence necessary to support claims for service connection on a direct basis.  The Veteran was invited to submit or identify evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  He was advised of the manner in which VA determines disability ratings and effective dates.  A November 2009 letter advised the Veteran of the evidence necessary to support a claim for service connection on a secondary basis.  

The Board finds that the content of the above notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Although the letter regarding secondary service connection was sent subsequent to the initial adjudication of the Veteran's claims, the Board finds that there was no prejudice as the claims were readjudicated in a July 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or SSOC, is sufficient to cure a timing defect).

With respect VA's duty to assist, the Board notes that identified treatment records have been associated with the claims file.  The Veteran was afforded VA examinations.  The Board finds that the examinations were adequate in that the examining physicians reviewed the record, interviewed the Veteran, and performed appropriate examinations prior to providing their conclusions.  The examination and addendum reports of record are thorough and consistent with contemporaneous treatment records, and adequately respond to the questions posed in this appeal.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period, certain chronic disabilities, including arthritis, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Service treatment records are negative for any diagnosis, complaint, or abnormal findings pertaining to the Veteran's cervical spine or suggestive of headaches.  On separation examination in September 1953, the clinician indicated abnormality in the musculoskeletal system, but specified that his findings pertained to the low back and right hip.

Notably, the Veteran prosecuted numerous claims of entitlement to service connection for a low back disability subsequent to service; however, the records pertaining to these claims and their adjudication do not indicate a cervical spine disability or headaches in proximity to service.  

A May 1976 private X-ray report indicates changes compatible with disc degenerative disease and degenerative changes of the entire spine, with the majority of the disc changes in the cervical region.

In June 1987, a private chiropractor noted the Veteran's complaints of neck and left shoulder pain.  He reported that X-ray study revealed minimal C4-5 and C5-6 spondyloarthrosis.  The impression was C4-5 and C5-6 discogenic spondylosis.  

The Veteran underwent surgery for an extruded L3-4 disc in December 1989.  The discharge diagnoses included degenerative arthritis of the lumbar spine.  

In April 1990, the Veteran's surgeon prescribed a cervical traction unit.

In June 1994, a private X-ray study revealed minor arthritic spurring in the cervical spine.  

A cervical spine MRI in August 2006 revealed multilevel cervical spondylosis and high grade foraminal narrowing.  

In an October 2007 statement, the Veteran noted that his surgeon had prescribed cervical traction for daily headaches, which continued to the present.  

On VA neurological examination in January 2010, the examiner noted the Veteran's report of headaches and cervical discomfort starting 20 years previously.  The examiner concluded that the Veteran's cephalgia was not caused or aggravated by his lumbar arthritis and discogenic disease.  He noted that the Veteran had mild cervical degenerative arthritis for which he had used intermittent cervical traction to alleviate the cephalgia and cervical discomfort.  He indicated that while traction had been ordered, there was no nexus or correlation documented that the cervical arthritis and cephalgia were in any way related to the initial lumbar injury or subsequent lumbar laminectomy.  He stated that the 1987 chiropractic report indicated no cervical complaints but that imaging revealed minimal spondyloarthrosis.  He pointed out that this radiographic abnormality was noted roughly three years before cervical traction was implemented.  

On VA examination in December 2012, the diagnosis was chronic cervical pain.  The examiner noted that although there had been significant deterioration of the clinical cervical condition over the previous few years, and such condition had been further complicated with concurrent cervical radiculopathies, she concluded that the cervical condition was not associated to the service-connected thoracolumbar condition and was more likely secondary to nonrelated progressive age related degenerative changes of the cervical spine, further complicated by recurrent microtrauma associated with his civilian job.  

In a May 2014 addendum, the December 2012 examiner indicated that the cervical condition was not aggravated by either the service-connected lumbosacral osteoarthritis or the 1989 back surgery.  She stated that the cervical condition was more likely associated with natural age related changes, and not mechanical ambulatory impairment due to the lumbosacral condition.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed cervical spine or headache disabilities.  In this case the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  Rather, the January 2010 VA examiner concluded, following review of the record and the Veteran's history, as well as physical examination, that the Veteran's headaches were unrelated to the initial lumbar injury.  The December 2012 examiner concluded that the claimed cervical spine disability was more likely secondary to progressive age-related degenerative changes of the cervical spine.  

For the purpose of secondary service connection, the Board observes that there is a diagnosis of a low back disability that is subject to service connection.  However, the Veteran has neither produced nor identified competent evidence showing that his service-connected low back disability either caused or aggravated the claimed cervical spine and headache disabilities.  On the other hand, the VA examiners have concluded that the cervical spine and headache disabilities are unrelated to the service-connected low back disability.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran has diagnoses referable to his cervical spine and headaches, it does not contain reliable evidence which relates these claimed disabilities to any incident of service or to the service-connected low back disability.  

The Board has considered the Veteran's lay assertion that his cervical spine disability and headaches are related to his low back disability or the surgery he underwent in 1989.  Certainly, he is competent to report sensory or observed symptoms and when they occurred, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses and linking such to in-service events or service-connected disability.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, the VA examiners have concluded that the claimed cervical spine disability and headaches are not related to service or to the service-connected low back disability.  Both examiners provided reasoned opinions, based on complete review of the record.  In assigning high probative value to these opinions, the Board notes that the VA examiners had the claims file for review, specifically discussed evidence contained in the claims file, and discussed the rationale underlying their conclusions.  There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact. The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's unsupported statements to the contrary.

For these reasons, the Board concludes that the claim of entitlement to service connection for a cervical spine disability and headaches must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for headaches is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


